TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-03-00484-CV


Kevin A. Fleming; Gary E. Mefford; and Richard J. Wheeler, Appellants

v.

Village Bank & Trust, S.S.B., Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
NO. GN300132, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


	The trial court signed its final judgment in this cause on June 20, 2003, and appellants
filed their notice of appeal on May 23.  The clerk's record was filed on August 14, making
appellants' brief due on September 15.  See Tex. R. App. P. 38.6(a).  On October 29, the Clerk of
this Court sent appellants notice that their brief was overdue and that the appeal would be dismissed
for want of prosecution if appellants' brief was not filed by November 3.  To date, appellants have
not responded to this Court's notice.  We therefore dismiss this appeal for want of prosecution.  See
Tex. R. App. P. 42.3.

					__________________________________________
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Patterson
Dismissed for Want of Prosecution
Filed:   December 4, 2003